 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AARON LAMONT STRIBLING,                           No. 2:18-cv-1085 TLN KJN P
12                        Plaintiff,
13            v.                                        FINDINGS & RECOMMENDATIONS
14    M. UDDIN, et al.,
15                        Defendants.
16

17          By order filed November 14, 2018, plaintiff’s amended complaint was dismissed and

18   thirty days leave to file an amended complaint was granted. Plaintiff sought reconsideration by

19   the district court. On January 25, 2019, the district court affirmed the order and granted plaintiff

20   an additional thirty days in which to file a second amended complaint. That thirty-day period has

21   now expired, and plaintiff has not filed a second amended complaint, or otherwise responded to

22   the court’s order.

23          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

24   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court and serve a copy on all parties. Such a document should be captioned
                                                        1
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 2   failure to file objections within the specified time may waive the right to appeal the District

 3   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: March 5, 2019

 5

 6

 7   /stri1085.fta

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
